Citation Nr: 0532740	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-19 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral plantar fasciitis.

3.  Entitlement to an initial compensable rating for hallux 
valgus on the left.

4.  Entitlement to an initial compensable rating for hallux 
valgus on the right.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the claimant/appellant in this case, 
served on active duty from February 1993 through June 2000.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating action by the RO.

In May 2005, the veteran had a hearing at the RO before the 
undersigned Acting Veterans Law Judge.  Later that month, the 
veteran submitted additional pertinent private medical 
evidence to the Board, which was accompanied by a waiver of 
RO consideration.  The veteran also requested that VA obtain 
outstanding records of his care at the Waco, Texas, VA 
Medical Center; that same month, the RO associated these 
records with the claims folder.  In light of the foregoing, 
this evidence will be considered by the Board in the 
adjudication of this appeal.


FINDINGS OF FACT

1.  In May 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he wished to withdraw the issue of entitlement 
to an initial rating in excess of 10 percent for bilateral 
pes planus.

2.  In May 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he wished to withdraw the issue of entitlement 
to an initial compensable rating for hallux valgus on the 
left.

3.  In May 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he wished to withdraw the issue of entitlement 
to an initial compensable rating for hallux valgus on the 
right.

4.  The veteran's right foot plantar fasciitis, manifested 
primarily by complaints of pain, and is productive of 
moderate right foot impairment.

5.  The veteran's left foot plantar fasciitis, manifested 
primarily by complaints of pain, and is productive of 
moderate left foot impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement 
to an initial rating in excess of 10 percent for bilateral 
pes planus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

2.  The criteria for withdrawal of the issue of entitlement 
to an initial compensable rating for hallux valgus on the 
left have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

3.  The criteria for withdrawal of the issue of entitlement 
to an initial compensable rating for hallux valgus on the 
right have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

4.  The criteria for a separate initial 10 percent rating for 
right foot plantar fasciitis, effective June 4, 2000, have 
been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159, 4.1, 4.2, 4.7, 4.20, 4.73, Diagnostic Code 
(DC) 5310 (2005).

5.  The criteria for a separate initial 10 percent rating for 
left foot plantar fasciitis, effective June 4, 2000, have 
been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159, 4.1, 4.2, 4.7, 4.20, 4.73, Diagnostic Code 
(DC) 5310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Pes Planus, Hallux Valgus on the Left, and 
Hallux Valgus on the Right

In its November 2001 rating action, the RO granted the 
veteran's claims of entitlement to service connection for 
bilateral pes planus, hallux valgus on the left, and hallux 
valgus on the right.  A noncompensable rating was assigned 
for each of those disorders, effective June 2000.  The 
veteran disagreed with those ratings and perfected a timely 
appeal to the Board.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2005).  

By a rating action, dated in September 2003, the RO granted a 
10 percent rating for the bilateral planus, however, it 
retained the effective date in June 2000.  The noncompensable 
ratings for hallux valgus on the left and right were 
confirmed.  Nevertheless, the issues of increased ratings for 
those disabilities remained on appeal.

During his May 2005 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that he wished to 
withdraw the issues of entitlement to increased ratings for 
his service-connected bilateral pes planus, hallux valgus on 
the left, and hallux valgus on the right.  Further, in a 
signed statement, dated later that same month, the veteran 
reiterated his intent to do so.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

Because the appellant has withdrawn the issues of entitlement 
to higher initial ratings for his service-connected bilateral 
pes planus, hallux valgus on the left, and hallux valgus on 
the right, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review those issues; and therefore, 
they are dismissed.  

II.  Plantar Fasciitis

A.  Duty to Assist

Prior to consideration of the merits of the veteran's claim 
of entitlement to an increased rating for bilateral plantar 
fasciitis, the Board must ensure that the VA has met its 
statutory duty to assist the veteran in the development of 
that claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In developing the claim, the VA must notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In particular, the RO must ensure 
that the veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate each of his specific claims; (2) the information 
and evidence that VA will seek to provide; (3) the 
information and evidence that the veteran is expected to 
provide; and (4) the need to furnish the VA any evidence in 
his possession that pertains to any of his claims, i.e., 
something to the effect that he should give the VA everything 
he has pertaining to his claims.

By virtue of information contained in letters, dated in May 
2001 and November 2003 letter, the RO informed the veteran 
and his representative of the information and evidence needed 
to substantiate and complete a claim for VA benefits.  

VA noted that in order to establish entitlement to a higher 
evaluation for a service-connected disability, the evidence 
had to show that such disability had gotten worse.  In this 
regard, the RO requested that the veteran send it recent 
medical records, preferably those reflecting treatment within 
the previous 12 months.  

VA noted that it would request relevant records held by 
Federal agencies, such as medical records from the military 
or VA hospitals or those held by the Social Security 
Administration.  VA also noted that it would make reasonable 
efforts help the veteran try to get other relevant evidence, 
such as private medical records, employment records, or 
records from State or local government agencies.  

VA told the veteran that he had to give it enough information 
about his records so that it could obtain them from the 
person or agency that had them.  He was notified that if he 
wished the VA to obtain medical records, he would have to 
complete and return VA Form 21-4142.  In so doing, he was to 
include the name and address of the person, agency, or 
company who had the records; the time frame covered by the 
records; and the condition for which he was treated.  

VA stated that it would notify the veteran if the holder of 
the records declined to provide them or asked for a fee to 
provide them.  VA noted, however, that it was ultimately the 
veteran's responsibility to make sure that it received all of 
the evidence necessary to support his claim, which was not in 
the possession of a Federal department or agency.  VA then 
requested that the veteran inform it if there was any other 
evidence or information that he thought would support his 
claim.

VA told the veteran where to send the information/evidence 
and set forth time frames for doing so, as well as the 
potential consequences for failing to do so.  VA also 
notified him of what to do if he had questions or needed 
assistance and provided a telephone number, computer site, 
and address where he could get additional information.  

In addition to the letters, dated in May 2001 and November 
2003, the veteran was provided with a Statement of the Case 
(SOC) in June 2003 and Supplemental Statements of the Case 
(SSOCs) in October 2003 and March 2004.  They further 
notified the veteran and his representative of the evidence 
necessary to substantiate his claims of entitlement to an 
increased rating for plantar fasciitis.  Indeed, the SOC set 
forth the relevant text of 38 C.F.R. § 3.159.  The SOC and 
the SSOCs also identified the evidence that had been received 
by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records, 
reports of examinations performed by the VA in October 2000 
and August 2003; outpatient records reflecting the veteran's 
treatment by VA from October 2002 through September 2004; 
outpatient records reflecting the veteran's treatment from 
December 2003 through March 2004 at the Scott and White Waco 
Clinic; and the transcript of the veteran's May 2005 hearing 
before the undersigned Acting Veterans Law Judge.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
to support the claim.  In this regard, the Board reiterate 
that in light of the veteran's explicit waiver of RO 
consideration, it has considered additional private and VA 
medical evidence, and it thus appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  Further, the veteran has 
not identified any further outstanding evidence that has not 
been sought by the VA that could be used to support the issue 
of entitlement to higher initial evaluations for his right 
foot and left foot plantar fasciitis.  Moreover, other than 
the additional medical evidence referred to above, during his 
May 2005 hearing, the veteran testified that there was no 
further evidence that needed to be requested from either the 
VA or from private health care providers.

Given the efforts by VA to development the record, and in 
light of the Board's determination that separate initial 10 
percent evaluations for the veteran's right foot and left 
foot plantar fasciitis are warranted, there is no reasonable 
possibility that further development would lead to any 
additional relevant evidence with respect to the issue of 
entitlement to an increased rating of plantar fasciitis.  As 
such, additional action is unnecessary in order to meet VA's 
statutory duty to assist the veteran in the development of 
his claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claim of entitlement to an increased rating for plantar 
fasciitis.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (discussing prejudicial error).  Indeed, the veteran 
has not contended otherwise.  Therefore, the Board will 
proceed to the merits of the appeal.  

B.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2005).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

Although there is no specific diagnostic code applicable to 
rating plantar fasciitis, it is rated by analogy to 
impairment of the intrinsic muscles of the foot, Muscle Group 
(MG) X.  38 C.F.R. § 4.20, 4.73, DC 5310.

The plantar muscles of MG X is composed of the flexor 
digitorum brevis; abductor hallucis; abductor digiti minimi; 
quadratus plantae; lumbricales; flexor hallucis brevis; 
adductor hallucis; flexor digiti minimi brevis; and dorsal 
and plantar interossei.  Other important plantar structures 
consist of the plantar aponeurosis, long plantar, and 
calcaneonavicular ligament, tendons of the posterior tibial, 
peroneus longus, and long flexors of the great and little 
toes.

A 10 percent rating is warranted for moderate impairment of 
the plantar muscles of MG X, while a 20 percent rating is 
warranted for moderately severe impairment.

The dorsal muscles of Muscle Group X consist of the extensor 
hallucis brevis and extensor digitorum brevis.  Other 
important dorsal structures consist of the cruciate, crural, 
deltoid, and other ligaments, as well as the tendons of the 
long extensors of the toes and the peronei muscles.  

A 10 percent rating is warranted for moderate or moderately 
severe impairment of the dorsal muscles of MG X, while a 20 
percent rating is warranted for severe impairment.

In evaluating muscle injuries consideration is given to the 
history and complaints associated with the particular injury, 
as well as the current objective findings.  38 C.F.R. § 4.56.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

Under 38 C.F.R. § 4.73, DC 5310, disability resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  In this case, the RO has found 
the veteran's plantar fasciitis to be productive of moderate 
impairment.  

In cases of moderate impairment, the service department 
records or other evidence reflect consistent complaints of 
one or more of the cardinal signs and symptoms of muscle 
disability, particularly a lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  38 C.F.R. § 4.56 (d)(2)(ii).  
Associated objective findings include some loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56 (d)(2)(iii).  

In cases of moderately severe impairment, service department 
records or other evidence shows hospitalization for a 
prolonged period and a record of consistent complaint of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c), and, if present, evidence of 
inability to keep up with work requirements.  38 C.F.R. 
§ 4.56(d)(3)(ii).  The objective findings include indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. 

Also potential applicable in rating the veteran's plantar 
fasciitis is 38 C.F.R. § 4.71a, DC 5284.  Under that code, a 
10 percent rating is warranted for moderate impairment of the 
foot, while a 20 percent rating is warranted for moderately 
severe impairment.  

In such cases, consideration must be given to factors such as 
a lack of normal endurance, functional loss due to pain and 
pain on use, specifically limitation of motion due to pain on 
use including that experienced during flare ups.  38 C.F.R. 
§ 4.40.  Consideration must also be given to weakened 
movement, excess fatigability, and incoordination.  38 C.F.R. 
§ 4.45.  Finally, there must be consideration of the effects 
of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10; see generally, DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The RO's November 2001 decision on appeal, which granted 
entitlement to service connection for bilateral plantar 
fasciitis and assigned a noncompensable rating effective June 
6, 2000, was an initial rating award.  By a rating action in 
September 2003, the RO raised that rating to 10 percent 
effective June 4, 2000.  In any event, the rating award for 
bilateral plantar fasciitis remained on appeal.

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

In this case, the reports of the veteran's treatment by the 
VA and private health care providers, and the reports of the 
VA examinations, performed in June 2000 and August 2003, show 
that the veteran's plantar fasciitis is manifested primarily 
by right foot and left foot pain.  The veteran also complains 
of occasional flare-ups and a lack of endurance and uses 
custom orthotics and non-steroidal anti-inflammatory 
medication.  However, there is no competent evidence of any 
associated loss of motion, swelling, edema, discoloration, or 
deformity; nor is there any competent evidence of any 
associated focal neurologic deficits, atrophy or loss of 
strength.  Moreover, the veteran demonstrates a normal 
posture and gait and presents no evidence of callosities, 
bunions, breakdown, or unusual shoe wear.  In fact, there is 
simply no competent evidence on file that the veteran's 
plantar fasciitis is productive of any more than moderate 
impairment.  

Here, the lay and medical evidence shows that the veteran's 
plantar fasciitis, which affects both of his feet, is 
productive of pain.  Thus, the veteran has disability 
involving Muscle Group X of the right foot and disability 
involving Muscle Group X of the left foot.  Accordingly, the 
evidence supports separate initial 10 percent evaluations for 
the veteran's right foot and left foot plantar fasciitis.  

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of the 
veteran's service-connected right and left plantar fasciitis 
have been generally consistent since June 6, 2000, the date 
that service connection and the 10 percent rating became 
effective.  Accordingly, there is no basis to invoke the 
principle of staged ratings. 

The Board also notes that in May 2005, the veteran's 
representative requested that the veteran be scheduled for 
another VA examination.  He alleges that the August 2003 
examination is too old to adequately reflect the current 
level of impairment due to the veteran's plantar fasciitis.  

The mere passage of time, however, does not render the latest 
VA examination inadequate for rating purposes.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).  Rather, examinations are 
scheduled when the medical evidence accompanying a particular 
claim is not adequate for rating purposes.  38 C.F.R. 
3.326(a) (2005).  In this case, the medical evidence is 
adequate for rating purposes.  

Indeed, the most recent examination included a review of the 
claims folder, an interview with the veteran, a physical 
examination, and X-rays of the veteran's feet.  The findings 
were consistent with those reported during the October 2000 
VA examination, as well as with the findings on intervening 
treatment records.  

Although the veteran has received additional treatment since 
August 2003, the records of that treatment continue to show 
that pain is the primary manifestation of his plantar 
fasciitis.  They do not suggest more than moderate right foot 
or left foot impairment, nor do they show additional 
symptomatology.  Therefore, there is no basis to afford the 
veteran another formal VA examination.

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
residuals of plantar fasciitis affecting either the right or 
left foot.  The evidence, however, does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards in rating any 
of those disabilities.  38 C.F.R. § 3.321(b)(1) (2005).  

During his August 2003 VA examination, the veteran reported 
that his plantar fasciitis had had a severe impact on his 
usual occupation and daily activities.  However, during his 
May 2005 hearing, he acknowledged that he had not been 
accorded any special consideration by his employer or missed 
any time from work due to that disability.  

In fact, the record shows that the manifestations of that 
disability are those contemplated by the regular schedular 
standards.  It must be emphasized that the disability ratings 
are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 

In light of the foregoing, the Board finds that the evidence 
supports the veteran's entitlement to separate initial 10 
percent ratings, and no more, for his right foot and left 
foot plantar fasciitis.


ORDER

The issue of entitlement to an initial rating in excess of 10 
percent for bilateral pes planus is dismissed.

The issue of entitlement an initial compensable rating for 
hallux valgus on the left is dismissed.

The issue of entitlement to an initial compensable rating for 
hallux valgus on the right is dismissed.

Subject to the law and regulations governing payment of 
monetary benefits, a separate initial 10 percent rating for 
right foot plantar fasciitis, effective June 4, 2000, is 
granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate initial 10 percent rating for 
left foot plantar fasciitis, effective June 4, 2000, is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


